         Case 1:20-cr-00451-PKC Document 23
                                         22 Filed 03/23/21 Page 1 of 1


L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

All Correspondence During COVID Pandemic:
Post Office Box 612 / Hastings on Hudson, NY 10706


                                      March 23, 2021
                                   Conference is adjourned from March 25 to May 4, 2021
BY ECF ONLY                        at 12:00 p.m. Call-In: 1-888-363-4749; Access Code: 3667981.
The Honorable P. Kevin Castel      Time is excluded under the speedy trial act until 5/4/21 for
                                   the reasons set forth in Ms. Shellow's letter dated 3/23/2021.
United States District Judge
                                   SO ORDERED.
Southern District of New York
                                   Dated: 3/23/2021
500 Pearl Street
New York, NY 10007

       RE:    United States v. Lamont Burge, 20-cr-451 (PKC)

Dear Judge Castel:

       I am writing with the consent of the Government to request that the March 25, 2021
conference in this matter be adjourned for approximately 30 days. I am working with the
Government on the language for a plea agreement and this time is needed so that the
forensic chemist that has been engaged can analyze the controlled substances statutes in
North Carolina, where Mr. Burge was previously convicted. This expert analysis is necessary
to determine whether Mr. Burge he is a career offender for Federal Sentencing Guideline
purposes.

        Mr. Burge agrees to exclude the time until the adjourned date from the Speedy Trial
calculations.

       Thank you for your consideration.

                                            Respectfully submitted,


                                            Jill R. Shellow

cc:    AUSA Jacob Fiddelman (by email)




Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
